Case 1:20-cv-04627-LDH-VMS Document 1 Filed 09/30/20 Page 1 of 15 PageID #: 1




 FITAPELLI & SCHAFFER, LLP
 Hunter G Benharris
 28 Liberty Street, 30th Floor
 New York, NY 10005
 Telephone: (212) 300-0375



                          UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NEW YORK

       ISHMEL JOHNSON,

                               Plaintiff,

               -against-                                      No:

       CORPORATE EXPRESS, INC., CRAIG
       CONTE individually, ROBERT
       DEDOMENICO individually, and DANIEL                          COMPLAINT
       CONTE individually,

                               Defendants.

       Ishmel Johnson (“Plaintiff”) upon personal knowledge as to himself, and upon information

and belief as to other matters, alleges as follows:

                                  NATURE OF THE ACTION

       1.      This lawsuit seeks to recover overtime compensation and other damages for Plaintiff,

arising from his employment by Corporate Express, Inc., Craig Conte, Robert DeDomenico, and

Daniel Conte (collectively, “Corporate Express” or “Defendants”).

       2.      Owned and operated by Defendants Craig Conte (“C. Conte”), Robert De Domenico

(“Domenico”), and Daniel Conte (“D. Conte”), Corporate Express provides chartered travel

services throughout New York City and New Jersey.

       3.      At all relevant times, Defendants have compensated Plaintiff on a daily rate or “day

rate” basis




                                                  1
Case 1:20-cv-04627-LDH-VMS Document 1 Filed 09/30/20 Page 2 of 15 PageID #: 2




        4.     At all relevant times, Defendants have failed to compensate Plaintiff at the full

applicable minimum wage rate

        5.     Despite being a non-exempt employee, Defendants failed to properly pay Plaintiff

overtime compensation at 1.5 times their regular rate of pay when they work over 40 hours per

week.

        6.     Plaintiff brings this action pursuant to the Fair Labor Standards Act, 29 U.S.C. §§

201 et seq. (“FLSA”).

        7.     Plaintiff also brings this action to remedy violations of the New York Labor Law,

Article 6, §§ 190 et seq. (“NYLL”), and Article 19, §§ 650 et seq., and the supporting New York

State Department of Labor Regulations.

                                         THE PARTIES

Plaintiff

        Ishmel Johnson

        8.     Ishmel Johnson (“Johnson”) is an adult individual who is a resident of the State of

Georgia.

        9.     Johnson was employed by Corporate Express as a “driver” from on or January 2011

to on or about December 18, 2019.

        10.    Johnson is a covered employee within the meaning of the FLSA and the NYLL.

        11.    A written consent form for Johnson is being filed with this Complaint.

Defendants

        12.    Defendants jointly employed Plaintiff at all times relevant.

        13.    Each Defendant has had substantial control over Plaintiff’s working conditions, and

over the unlawful policies and practices alleged herein.




                                                2
Case 1:20-cv-04627-LDH-VMS Document 1 Filed 09/30/20 Page 3 of 15 PageID #: 3




        14.      During all relevant times, Defendants have been Plaintiff’s employers within the

meaning of the FLSA, and the NYLL.

        Corporate Express, Inc.

        15.      Corporate Express, Inc. is a domestic business corporation organized and existing

under the laws of New York.

        16.      Corporate Express, Inc. was and is a covered employer within the meaning of the

FLSA and the NYLL, and at all times relevant, employed Plaintiff.

        17.      Corporate Express, Inc. has maintained control, oversight, and direction over

Plaintiff, including timekeeping, payroll, and other employment practices that applied to him.

        18.      Upon information and belief, at all relevant times, Corporate Express, Inc. has had

an annual gross volume of sales in excess of $500,000.

        Craig Conte

        19.      At all relevant times herein, C. Conte has owned and/or operated Corporate

Express, Inc.

        20.      Upon information and belief, C. Conte is a resident of the State of New York.

        21.      According to media sources, C. Conte is an owner/operator of Corporate Express. 1

        22.      C. Conte lists himself as a Manager of Corporate Express on both his personal

LinkedIn page.2

        23.      Furthermore, C. Conte identifies himself as a manager of Corporate Express in

professional reviews he leaves on commercial websites. 3

        24.      C. Conte maintains a direct and significant management role at Corporate Express.



1
  See https://www.prlog.org/10418066-corporate-express-inc-truly-full-service-bus-rental-company.html
2
  See https://www.linkedin.com/in/craig-conte-81238a20/
3
  See https://legacyrealtynj.com/testimonials/


                                                       3
Case 1:20-cv-04627-LDH-VMS Document 1 Filed 09/30/20 Page 4 of 15 PageID #: 4




In this regard, Johnson identified C. Conte as an owner of Corporate Express and as Johnson’s

supervisor.

       25.      At all relevant times, C. Conte has had the power over payroll decisions at

Corporate Express, including the power to retain time and/or wage records.

       26.      At all relevant times, C. Conte has been actively involved in managing the day to

day operations of Corporate Express.

       27.      At all relevant times, C. Conte has had the power to stop any illegal pay practices

that harmed Plaintiff at Corporate Express.

       28.      At all relevant times, C. Conte has had the power to transfer the assets and/or

liabilities of Corporate Express.

       29.      At all relevant times, C. Conte has had the power the declare bankruptcy on behalf

of Corporate Express.

       30.      At all relevant times, C. Conte has had the power to enter into contracts on behalf

of Corporate Express.

       31.      At all relevant times, C. Conte has had the power to close, shut down, and/or sell

Corporate Express.

       32.      C. Conte is a covered employer within the meaning of the FLSA, the NYLL, and

the NJWL and at all relevant times, he has employed and/or jointly employed Plaintiff.

        Robert DeDomenico

       33.      At all relevant times herein, DeDomenico has owned and/or operated Corporate

Express, Inc.

       34.      Upon information and belief, DeDomenico is a resident of the State of New Jersey.

       35.      According to media sources, DeDomenico is an owner of a Corporate Express and




                                                 4
Case 1:20-cv-04627-LDH-VMS Document 1 Filed 09/30/20 Page 5 of 15 PageID #: 5




should be contacted for business inquiries.4

           36.     DeDomenico lists himself as the President of Corporate Express on his LinkedIn. 5

           37.     DeDomenico maintains a direct and significant management role in Corporate

Express. In this regard, Johnson identified DeDomenico as an owner of Corporate Express and as

Johnson’s supervisor.

           38.     At all relevant times, DeDomenico has had the power over payroll decisions at

Corporate Express, including the power to retain time and/or wage records.

           39.     At all relevant times, DeDomenico has been actively involved in managing the day

to day operations of Corporate Express.

           40.     At all relevant times, DeDomenico has had the power to stop any illegal pay

practices that harmed Plaintiff at Corporate Express.

           41.     At all relevant times, DeDomenico has had the power to transfer the assets and/or

liabilities of Corporate Express.

           42.     At all relevant times, DeDomenico has had the power the declare bankruptcy on

behalf of Corporate Express.

           43.     At all relevant times, DeDomenico has had the power to enter into contracts on

behalf of Corporate Express.

           44.     At all relevant times, DeDomenico has had the power to close, shut down, and/or

sell Corporate Express.

           45.     DeDomenico is a covered employer within the meaning of the FLSA and the NYLL

at all relevant times, he has employed and/or jointly employed Plaintiff.




4
    See https://www.prlog.org/10418066-corporate-express-inc-truly-full-service-bus-rental-company.htmls
5
    See https://www.linkedin.com/in/robbert-dedomenico-018623170


                                                          5
Case 1:20-cv-04627-LDH-VMS Document 1 Filed 09/30/20 Page 6 of 15 PageID #: 6




       Daniel Conte

       46.      At all relevant times herein, D. Conte has owned and/or operated Corporate

Express, Inc.

       47.      Upon information and belief, D. Conte is a resident of the State of New York.

       48.      D. Conte maintains a direct and significant management role in Corporate Express.

In this regard, Johnson identified D. Conte as an owner of Corporate Express and as Johnson’s

supervisor.

       49.      At all relevant times, D. Conte has had the power over payroll decisions at

Corporate Express, including the power to retain time and/or wage records.

       50.      At all relevant times, D. Conte has been actively involved in managing the day to

day operations of Corporate Express.

       51.      At all relevant times, D. Conte has had the power to stop any illegal pay practices

that harmed Plaintiff at Corporate Express.

       52.      At all relevant times, D. Conte has had the power to transfer the assets and/or

liabilities of Corporate Express.

       53.      At all relevant times, D. Conte has had the power the declare bankruptcy on behalf

of Corporate Express.

       54.      At all relevant times, D. Conte has had the power to enter into contracts on behalf

of Corporate Express.

       55.      At all relevant times, D. Conte has had the power to close, shut down, and/or sell

Corporate Express.

       56.      D. Conte is a covered employer within the meaning of the FLSA and the NYLL at

all relevant times, he has employed and/or jointly employed Plaintiff.




                                                 6
Case 1:20-cv-04627-LDH-VMS Document 1 Filed 09/30/20 Page 7 of 15 PageID #: 7




                                   JURISDICTION AND VENUE

        57.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331, and

jurisdiction over Plaintiff’s state law claims pursuant to 28 U.S.C. § 1367.

        58.     This Court also has jurisdiction over Plaintiff’s claims under the FLSA pursuant to

29 U.S.C. § 216(b).

        59.     Venue is proper in the Eastern District of New York pursuant to 28 U.S.C. §

1391(b)(2) because a substantial part of the events or omissions giving rise to the claims occurred

in this District, and Defendants conduct business in this District.

                                       FLSA ALLEGATIONS

        60.     Defendants are liable under the FLSA for, inter alia, failing to properly compensate

Plaintiff.

        61.     Consistent with Defendants’ policies and patterns or practices, Plaintiff was not

paid the proper minimum wage for all hours worked up to 40 per workweek and premium overtime

compensation for all hours worked beyond 40 per workweek.

        62.     All of the work that Plaintiff has performed has been assigned by Defendants,

and/or Defendants have been aware of all of the work that Plaintiff has performed.

        63.     As part of their regular business practice, Defendants have intentionally, willfully,

and repeatedly engaged in a pattern, practice, and/or policy of violating the FLSA with respect to

Plaintiff. This policy and pattern or practice includes, but is not limited to:

                (a) willfully failing to pay Plaintiff minimum wages for all hours worked up

                to 40 per workweek and premium overtime wages for all hours worked in

                excess of 40 hours per workweek; and




                                                     7
Case 1:20-cv-04627-LDH-VMS Document 1 Filed 09/30/20 Page 8 of 15 PageID #: 8




              (b) willfully failing to record all of the time that Plaintiff has worked for the

              benefit of Defendants.

        64.   Defendants are aware or should have been aware that federal law required them to

pay Plaintiff minimum wage for all of the hours they worked up to 40 per workweek and overtime

premiums for all hours worked in excess of 40 hours per workweek.

                       NEW YORK LABOR LAW ALLEGATIONS

        65.   Defendants are liable under the NYLL for, inter alia, failing to properly compensate

Plaintiff.

        66.   Consistent with Defendants’ policies and patterns or practices, Plaintiff was not

paid the proper minimum wage for all hours worked up to 40 per workweek and premium overtime

compensation for all hours worked beyond 40 per workweek as required by the NYLL.

        67.   Furthermore, Plaintiff was not provided with spread of hours pay when he worked

over 10 hours per work day as required by the NYLL

                         PLAINTIFF’S FACTUAL ALLEGATIONS

        68.   Consistent with their policies and patterns or practices as described herein,

Defendants harmed Plaintiff as follows:

        Ishmel Johnson

        69.   Johnson was employed by Defendants as a “driver” from on or January 2011 to on

or about December 18, 2019.

        70.   Monday through Friday, Defendants would generally assign Johnson a vehicle

which he would pick up from Defendants’ depot, located at 47 th Street, Long Island City, New

York, 11101 at approximately 6:30 a.m., he would then drive this vehicle to his assigned jobsite

in New York, New York, getting to his site at approximately 8:00 a.m., he would then stay in his




                                                 8
Case 1:20-cv-04627-LDH-VMS Document 1 Filed 09/30/20 Page 9 of 15 PageID #: 9




vehicle providing shuttle services for Defendants’ clients until approximately 7:00 p.m., then he

would drive Defendants’ vehicle back the Long Island City Depot, depositing it there at

approximately 8:00 p.m., for a totally of 12 hours per day.

       71.     Saturday through Sunday Defendants would generally assign Johnson a vehicle

which he would pick up from Defendants’ depot, located at 47 th Street, Long Island City, New

York, 11101 at approximately 8:00 a.m., he would then drive this vehicle to his assigned jobsite

in New York, New York, getting to his site at approximately 10:00 a.m., he would then stay in his

vehicle providing shuttle services for Defendants’ clients until approximately 6:00 p.m., then he

would drive Defendants’ vehicle back the Long Island City Depot, depositing it there at

approximately 7:00 p.m., for a totally of 11 hours per day.

       72.     Johnson generally worked this schedule for 7 days per week, resulting in Johnson

working approximately 82 hours per week.

       73.     At all relevant times, Defendants compensated Johnson at a rate of $140.00 per day

for his work Monday through Friday and $100.00 for his work Saturday through Sunday.

       74.     During portions of his employment, Johnson received less than the applicable

minimum wages for all hours worked.

       75.     Despite regularly working over 40 hours per workweek, Defendants failed to

compensate Johnson with proper overtime compensation of 1.5 times his regular rate of pay for all

hours he was suffered or permitted to work in excess of 40 hours per workweek.

       76.     Throughout his employment, Johnson would work shifts of over ten hours from

beginning to the end of his shift. Despite working shifts of over ten hours, Defendants failed to

provide Johnson with spread of hours pay as required by the NYLL.

       77.     Throughout his employment, Defendants failed to provide Johnson with accurate




                                                9
Case 1:20-cv-04627-LDH-VMS Document 1 Filed 09/30/20 Page 10 of 15 PageID #: 10




 wage statements with each payment of wages as required by the NYLL.

                                 FIRST CAUSE OF ACTION
                          Fair Labor Standards Act – Minimum Wages

           78.    Plaintiff realleges and incorporates by reference all allegations in all preceding

 paragraphs.

           79.    At all times relevant, Plaintiff was employed by an entity engaged in commerce

 and/or the production or sale of goods for commerce within the meaning of 29 U.S.C. §§ 201 et

 seq., and/or they were engaged in commerce and/or the production or sale of goods for commerce

 within the meaning of 29 U.S.C. §§ 201 et seq.

           80.    At all times relevant, Plaintiff was or has been an employee within the meaning

 of 29 U.S.C §§ 201 et seq.

           81.    At all times relevant, Defendants have been employers of Plaintiff, engaged in

 commerce and/or the production of goods for commerce within the meaning of 29 U.S.C §§ 201

 et seq.

           82.    Defendants have been required to pay directly to Plaintiff the full minimum wage

 rate for all hours worked.

           83.    Defendants failed to pay Plaintiff at the applicable minimum hourly rate for all

 hours worked.

           84.    As a result of Defendants willful violations of the FLSA, Plaintiff has suffered

 damages by being denied minimum wages in accordance with the FLSA in amounts to be

 determined at trial, and are entitled to recovery of such amounts, liquidated damages, prejudgment

 interest, attorneys’ fees and costs, and other compensation pursuant to 29 U.S.C. §§ 201 et seq.




                                                  10
Case 1:20-cv-04627-LDH-VMS Document 1 Filed 09/30/20 Page 11 of 15 PageID #: 11




                                SECOND CAUSE OF ACTION
                          Fair Labor Standards Act – Overtime Wages

        85.     Plaintiff realleges and incorporates by reference all allegations in all preceding

 paragraphs.

        86.     The overtime wage provisions set forth in the FLSA, 29 U.S.C. §§ 201 et seq., and

 the supporting federal regulations, apply to Defendants and protect Plaintiff.

        87.     Plaintiff worked in excess of 40 hours during workweeks in the relevant period.

        88.     Defendants failed to pay Plaintiff the premium overtime wages to which he was

 entitled under the FLSA – at a rate of 1.5 times their regular rate of pay for all hours worked in

 excess of 40 per workweek.

        89.     As a result of Defendants’ willful violations of the FLSA, Plaintiff has suffered

 damages by being denied overtime compensation in amounts to be determined at trial, and are entitled

 to recovery of such amounts, liquidated damages, attorneys’ fees and costs, and other compensation

 pursuant to 29 U.S.C. §§ 201 et seq.

                                THIRD CAUSE OF ACTION
                            New York Labor Law – Overtime Wages

        90.     Plaintiff realleges and incorporates by reference all allegations in all preceding

 paragraphs.

        91.     The overtime wage provisions of Article 19 of the NYLL and its supporting

 regulations apply to Defendants and protect Plaintiff.

        92.     Defendants failed to pay Plaintiff the premium overtime wages to which he was

 entitled under the NYLL and the supporting New York State Department of Labor Regulations –

 at a rate of 1.5 times his regular rate of pay – for all hours worked beyond 40 per workweek.

        93.     Due to Defendants’ violations of the NYLL, Plaintiff is entitled to recover from




                                                 11
Case 1:20-cv-04627-LDH-VMS Document 1 Filed 09/30/20 Page 12 of 15 PageID #: 12




 Defendants their unpaid overtime wages, liquidated damages as provided for by the NYLL,

 reasonable attorneys’ fees and costs, and pre-judgment and post-judgment interest.

                               FOURTH CAUSE OF ACTION
                          New York Labor Law – Spread of Hours Pay

        94.      Plaintiff realleges and incorporates by reference all allegations in all preceding

 paragraphs.

        95.      Defendants have failed to pay Plaintiff compensation of one hour’s pay at the basic

 minimum hourly wage rate for each day that the length of the interval between the beginning and

 end of his workday – including working time plus time off for meals plus intervals off duty – was

 greater than 10 hours.

        96.      Due to Defendant’s violations of the NYLL, Plaintiff is entitled to recover from

 Defendants his unpaid spread of hours wages, liquidated damages, reasonable attorneys’ fees and

 costs, and pre-judgment and post-judgment interest.

                               FIFTH CAUSE OF ACTION
              New York Labor Law – Failure to Provide Accurate Wage Statements

        97.      Plaintiff realleges and incorporates by reference all allegations in all preceding

 paragraphs.

        98.      Defendants failed to supply Plaintiff with an accurate statement of wages with

 every payment of wages as required by NYLL, Article 6, § 195(3), listing: dates of work covered

 by that payment of wages; name of employee; name of employer; address and phone number of

 employer; rate or rates of pay and basis thereof, whether paid by the hour, shift, day, week, salary,

 piece, commission, or other; gross wages; deductions; allowances, if any, claimed as part of the

 minimum wage; hourly rate or rates of pay and overtime rate or rates of pay if applicable; the

 number of hours worked, including overtime hours worked if applicable; deductions; and net




                                                  12
Case 1:20-cv-04627-LDH-VMS Document 1 Filed 09/30/20 Page 13 of 15 PageID #: 13




 wages.

          99.    Due to Defendants’ violations of NYLL, Article 6, § 195(3), Plaintiff is entitled to

 statutory penalties of two hundred fifty dollars for each workday that Defendants failed to provide

 them with accurate wage statements, or a total of five thousand dollars each, as well as reasonable

 attorneys’ fees and costs as provided for by NYLL, Article 6, § 198(1-d).

                                      PRAYER FOR RELIEF

          WHEREFORE, Plaintiff respectfully requests that this Court grant the following relief:

          A.     Unpaid overtime wages, and an additional and equal amount as liquidated

 damages pursuant to the FLSA and the supporting United States Department of Labor

 Regulations;

          B.     Unpaid overtime wages and liquidated damages permitted by law pursuant to the

 NYLL and the supporting New York State Department of Labor Regulations;

          C.     Statutory penalties of two hundred fifty dollars for each workday that Defendants

 failed to provide Plaintiff with accurate wage statements, or a total of five thousand dollars each, as

 provided for by NYLL, Article 6 § 198;

          D.     Prejudgment and post-judgment interest;

          E.     Reasonable attorneys’ fees and costs of the action; and

          F.     Such other relief as this Court shall deem just and proper.




                                                   13
Case 1:20-cv-04627-LDH-VMS Document 1 Filed 09/30/20 Page 14 of 15 PageID #: 14




 Dated: New York, New York
        September 30, 2020




                                    Respectfully submitted,



                                    Hunter G Benharris

                                    FITAPELLI & SCHAFFER, LLP
                                    Hunter G Benharris
                                    28 Liberty Street, 30th Floor
                                    New York, NY 10005
                                    Telephone: (212) 300-0375

                                    Attorneys for Plaintiff




                                      14
Case 1:20-cv-04627-LDH-VMS Document 1 Filed 09/30/20 Page 15 of 15 PageID #: 15
